      Case 4:15-cv-00250-DCB Document 523 Filed 05/28/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Unknown Parties, et al.,                        No. CV-15-00250-TUC-DCB
 9
                          Plaintiff,                 JUDGMENT ON TAXATION OF
10                                                   COSTS
     v.
11
12   Chad Wolf, et al.,

13                        Defendant.

14          On May 11, 2021, Plaintiffs filed a Bill of Costs seeking the taxation of
15   $16,866.62. An objection was filed on May 25, 2021. The matter has been reviewed and
16   the Clerk finds the matter is denied. The Bill of Costs is determined to be untimely filed
17   as it was not filed within 14 days of the Stipulated Dismissal and Mandate.
18
19                 DATED this 28th day of May, 2021.
20                                            DEBRA D. LUCAS, CLERK
21
22
23
24
25
26
27
28
